Exhibit 10.1

 

TERMINATION AND SETTLEMENT AGREEMENT

 

AGREEMENT, dated as of the 27th day of April 2006, among Iconix Brand Group,
Inc., a Delaware corporation (“Iconix”), Moss Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of Iconix (“MAC”), and Cherokee, Inc. a
Delaware corporation (“Cherokee”).

W I T N E S S E T H :

 

WHEREAS, Iconix entered into an Agreement and Plan of Merger dated as of March
31, 2006, with MAC, Mossimo, Inc., a Delaware corporation (“Mossimo”), and
Mossimo Giannulli, the majority stockholder of Mossimo (the “Merger Agreement”);
and

 

WHEREAS, Mossimo and Cherokee have entered into that certain Cherokee-Mossimo
Finders Agreement dated March 27, 2000 (the “Finders Agreement”); and

 

WHEREAS, subsequent to the execution of the Merger Agreement, Cherokee issued a
non-binding public proposal on April 17, 2006 to acquire all the outstanding
shares of Mossimo  (the “Unsolicited Proposal”); and

 

WHEREAS, Cherokee has determined to withdraw the Unsolicited Proposal pursuant
to the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements hereinafter set forth, the
parties hereto hereby agree as follows:

 


1.             TERMINATION OF FINDERS AGREEMENT. UPON SATISFACTION OF THE
CONDITIONS OF SECTION 4 OF THIS AGREEMENT AND SIMULTANEOUS WITH THE EFFECTIVE
TIME OF THE MERGER (THE “CLOSING DATE” OR THE “TERMINATION DATE”) (I) THE
FINDERS AGREEMENT SHALL BE TERMINATED IN ITS ENTIRETY AND BE OF NO FURTHER FORCE
OR EFFECT AND (II) ICONIX WILL PAY TO CHEROKEE BY WIRE TRANSFER IN IMMEDIATELY
AVAILABLE FUNDS THE SUM OF THIRTY-THREE MILLION DOLLARS ($33,000,000) (THE
“TERMINATION FEE”).


 


2.             REPRESENTATIONS AND WARRANTIES.


 


2.1           REPRESENTATIONS AND WARRANTIES OF ICONIX.  ICONIX HEREBY
REPRESENTS AND WARRANTS THAT (A) THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY ICONIX AND IS THE VALID AND BINDING OBLIGATION OF
ICONIX, ENFORCEABLE AGAINST ICONIX IN ACCORDANCE WITH ITS TERMS AND (B) NO
CONSENT OF ANY THIRD PARTY IS REQUIRED FOR THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY ICONIX.


 


2.2           REPRESENTATIONS AND WARRANTIES OF CHEROKEE.  CHEROKEE HEREBY
REPRESENTS AND WARRANTS THAT: (A) THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY CHEROKEE AND IS THE VALID AND BINDING OBLIGATION OF
CHEROKEE, ENFORCEABLE AGAINST CHEROKEE IN ACCORDANCE WITH ITS TERMS; (B) THE
FINDERS AGREEMENT IS IN FULL FORCE AND EFFECT AND IS A VALID AND BINDING
OBLIGATION OF CHEROKEE AND CHEROKEE IS NOT IN MATERIAL VIOLATION OF OR IN
DEFAULT OF ANY TERM OR CONDITION OF THE FINDERS AGREEMENT; (C) CHEROKEE’S RIGHT,
TITLE, OR INTEREST IN THE FINDERS AGREEMENT OR ANY AMOUNTS DUE THEREUNDER HAS
NOT BEEN PLEDGED, ASSIGNED, HYPOTHECATED, SUBJECTED TO ANY LIEN OR SECURITY
INTEREST, OR ENCUMBERED IN ANY MANNER WHATSOEVER; AND (D) NO CONSENT OF ANY
THIRD PARTY IS REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY CHEROKEE.


 


3.             COVENANTS OF CHEROKEE.  CHEROKEE HEREBY COVENANTS AND AGREES
THAT:


 


3.1           IMMEDIATELY AFTER EXECUTION OF THIS AGREEMENT, CHEROKEE SHALL
WITHDRAW THE UNSOLICITED PROPOSAL AND NOTIFY MOSSIMO IN WRITING OF SUCH
WITHDRAWAL.  IN ADDITION, UNLESS THE MERGER AGREEMENT SHALL HAVE BEEN
TERMINATED, CHEROKEE AGREES NOT TO, DIRECTLY OR INDIRECTLY, THROUGH ANY
AFFILIATE OR OTHERWISE, REINSTATE OR MAKE ANY NEW OFFER TO PURCHASE SHARES OF
MOSSIMO CAPITAL STOCK OR ANY OTHER TYPE OF ACQUISITION OF ALL, OR SUBSTANTIALLY
ALL, OF THE CAPITAL STOCK OR ASSETS OF MOSSIMO, WHETHER BY MERGER OR ANY OTHER
TYPE OF BUSINESS COMBINATION WITH MOSSIMO OR OTHERWISE.


 

--------------------------------------------------------------------------------


 


3.2           FROM AND AFTER THE DATE HEREOF, CHEROKEE SHALL NOT INTERFERE WITH
THE CONSUMMATION OF THE MERGER AGREEMENT, AND HEREBY AGREES TO VOTE ANY AND ALL
SHARES OF MOSSIMO COMMON STOCK OWNED OR HELD BY IT OR ANY AFFILIATE IN FAVOR
THEREOF.  FROM THE DATE OF THIS AGREEMENT THROUGH THE TERMINATION DATE, OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS, CHEROKEE FURTHER AGREES NOT TO TAKE ANY
ACTION OR OMIT TO TAKE ANY ACTION WHICH WOULD ADVERSELY AFFECT THE RELATIONSHIP
OF MOSSIMO OR ICONIX OR ANY OF THEIR RESPECTIVE AFFILIATES WITH TARGET BRANDS,
INC., OR ITS AFFILIATES.  CHEROKEE AGREES THAT CHEROKEE AND ITS AFFILIATES WILL
TAKE NO ACTION WHICH IS INTENDED TO, OR WOULD REASONABLY BE EXPECTED TO, HARM OR
DISPARAGE MOSSIMO OR ICONIX OR ANY OF THEIR AFFILIATES.


 


3.3           FROM AND AFTER THE DATE OF THIS AGREEMENT THROUGH THE CLOSING
DATE, CHEROKEE SHALL NOT PLEDGE, ASSIGN, SELL, LEASE, LICENSE, MORTGAGE,
HYPOTHECATE, OR OTHERWISE ENCUMBER OR SUBJECT TO ANY LIEN OR SECURITY INTEREST
IN ANY MANNER WHATSOEVER ITS RIGHT, TITLE, OR INTEREST IN THE FINDERS AGREEMENT
OR ANY AMOUNTS DUE CHEROKEE THEREUNDER.


 


4.             COVENANTS OF ICONIX. ICONIX HEREBY COVENANTS AND AGREES THAT:


 


4.1           ICONIX AGREES TO USE ITS BEST EFFORTS TO CAUSE ALL CONDITIONS
PRECEDENT TO ITS OBLIGATIONS (AND TO THE OBLIGATIONS OF THE OTHER PARTIES UNDER
THE MERGER AGREEMENT TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY) TO BE
SATISFIED, INCLUDING, BUT NOT LIMITED TO, USING BEST EFFORTS TO OBTAIN ALL
REQUIRED (IF SO REQUIRED BY THE MERGER AGREEMENT) CONSENTS, WAIVERS, AMENDMENTS,
MODIFICATIONS, APPROVALS, AUTHORIZATIONS, NOTATIONS AND LICENSES.


 


4.2           FROM THE DATE OF THIS AGREEMENT THROUGH THE TERMINATION DATE,
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, ICONIX FURTHER AGREES NOT TO TAKE
ANY ACTION OR OMIT TO TAKE ANY ACTION WHICH WOULD ADVERSELY AFFECT THE
RELATIONSHIP OF CHEROKEE OR ANY OF ITS AFFILIATES WITH TARGET BRANDS, INC., OR
ITS AFFILIATES.  ICONIX AGREES THAT ICONIX AND ITS AFFILIATES WILL TAKE NO
ACTION WHICH IS INTENDED TO, OR WOULD REASONABLY BE EXPECTED TO, HARM OR
DISPARAGE CHEROKEE OR ANY OF ITS AFFILIATES.


 


5.             CONDITIONS TO CLOSING.  THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE PAYMENT OF THE TERMINATION FEE SHALL TAKE
PLACE UPON THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


5.1           CHEROKEE SHALL HAVE TIMELY WITHDRAWN THE UNSOLICITED BID AND
OTHERWISE COMPLIED WITH ALL OF THE COVENANTS SET FORTH IN SECTION 3 HEREOF.


 


5.2           THE MERGER AGREEMENT SHALL HAVE BEEN CONSUMMATED AND THE EFFECTIVE
TIME (AS SUCH TERM IS DEFINED IN THE MERGER AGREEMENT) SHALL HAVE OCCURRED.


 


5.3           THE REPRESENTATIONS AND WARRANTIES OF CHEROKEE SET FORTH IN
SECTION 2 SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS OF THE DATE OF THE
CLOSING.


 


6.             NET REVENUES.  IN THE EVENT THAT THE CLOSING UNDER THE MERGER
AGREEMENT OCCURS, ICONIX SHALL CAUSE MAC TO PROMPTLY PAY CHEROKEE ALL EARNED BUT
UNPAID FINDER’S FEES (AS SUCH TERM IS DEFINED IN THE FINDERS AGREEMENT) THROUGH
AND INCLUDING THE CLOSING DATE OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT NET
REVENUES (AS THAT TERM IS DEFINED IN THE FINDERS AGREEMENT) SHALL NOT BE REDUCED
BY THE PAYMENT TO TARGET REFERENCED IN THE CURRENT REPORT ON FORM 8-K FILED BY
MOSSIMO ON MARCH 31, 2006 AND DUE ON OR BEFORE JUNE 30, 2006.PAYMENT OF SUCH
FINDER’S FEES SHALL BE ACCOMPANIED BY A WRITTEN REPORT SETTING FORTH THE NET
REVENUES ACTUALLY RECEIVED BY MOSSIMO (BROKEN DOWN BY DATE AND AMOUNT RECEIVED)
SINCE THE DATE OF THE LAST REPORT DELIVERED TO CHEROKEE BY MOSSIMO AND SUCH
OTHER INFORMATION AS IS NECESSARY TO ENABLE CHEROKEE TO VERIFY THE NET REVENUES
REPORTED BY ICONIX AND/OR MOSSIMO.  FINDER’S FEES SHALL BE PAYABLE IN UNITED
STATES DOLLARS.  INTEREST AT THE MAXIMUM LEGAL RATE SHALL BE PAID ON ANY
FINDER’S FEES NOT PAID WHEN DUE.


 


7.             LIQUIDATED DAMAGES; TERMINATION.


 


7.1           IN THE EVENT THAT THE MERGER AGREEMENT IS TERMINATED PURSUANT TO
SECTION 7.1(A), 7.1(D) OR 7.1(G), ICONIX SHALL PAY TO CHEROKEE THE SUM OF ONE
MILLION DOLLARS ($1,000,000) AS LIQUIDATED DAMAGES WITHIN TWO BUSINESS DAYS OF
SUCH TERMINATION. UPON RECEIPT BY CHEROKEE OF THE PAYMENT REQUIRED BY SECTION 7
SUBSEQUENT TO THE


 


2

--------------------------------------------------------------------------------



 


TERMINATION OF THE MERGER AGREEMENT, THE OBLIGATIONS OF THE PARTIES HERETO SHALL
EXPIRE AND BE OF NO FURTHER FORCE OR EFFECT, EXCEPT FOR THE PROVISIONS OF
SECTIONS 7, 8 AND 9 HEREOF, WHICH SHALL SURVIVE.


 


7.2           IN THE EVENT THAT THE MERGER AGREEMENT IS TERMINATED FOR ANY
REASON OTHER THAN AS SPECIFIED IN SECTION 7.1, THEN THE OBLIGATIONS OF THE
PARTIES HERETO SHALL EXPIRE AND BE OF NO FURTHER FORCE OR EFFECT, EXCEPT FOR THE
PROVISIONS OF SECTIONS 7, 8 AND 9 HEREOF, WHICH SHALL SURVIVE.


 


8.             RELEASES.


 


8.1           RELEASES BY CHEROKEE.  EFFECTIVE AS OF THE CLOSING DATE, CHEROKEE
FOR ITSELF AND FOR EACH OF ITS RESPECTIVE PAST AND PRESENT AGENTS, OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, SHAREHOLDERS, PARENTS, SUBSIDIARIES, AND EACH
OF THEIR AFFILIATED LEGAL OR BUSINESS ENTITIES, INSURERS, SUCCESSORS AND
ASSIGNS, BOTH INDIVIDUALLY AND IN THEIR REPRESENTATIVE CAPACITIES (JOINTLY AND
SEVERALLY THE “CHEROKEE RELEASING PARTIES”) HEREBY JOINTLY AND SEVERALLY,
RELEASE AND DISCHARGE ICONIX, MOSSIMO AND EACH OF THEIR AFFILIATES, PARENTS,
SUBSIDIARIES, OFFICERS, DIRECTORS, STOCKHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS,
ACCOUNTANTS AND OTHER ADVISORS, AND THE HEIRS, EXECUTORS AND ADMINISTRATORS, IF
APPLICABLE, AND THE PREDECESSORS, SUCCESSORS OR ASSIGNS OF EACH OF THE FOREGOING
(COLLECTIVELY THE “CHEROKEE RELEASED PARTIES”) FROM ALL ACTIONS, CAUSES OF
ACTION, SUITS, DEBTS, DUES, SUMS OF MONEY, ACCOUNTS, RECKONINGS, BONDS, BILLS,
SPECIALTIES, COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES,
VARIANCES, TRESPASSES, DAMAGES, JUDGMENTS, EXTENTS, EXECUTIONS, CLAIMS, AND
DEMANDS WHATSOEVER (“CLAIMS”), IN LAW OR EQUITY, WHICH AGAINST ANY OR ALL OF THE
CHEROKEE RELEASED PARTIES, ANY OR ALL OF THE CHEROKEE RELEASING PARTIES EVER
HAD, NOW HAVE OR HEREAFTER CAN, SHALL OR MAY HAVE, FOR, UPON, OR BY REASON OF
ANY MATTER, CAUSE OR THING WHATSOEVER FROM THE BEGINNING OF THE WORLD TO THE
TERMINATION DATE ARISING OUT OF OR RELATING TO THE FINDERS AGREEMENT OR ITS
TERMINATION.


 


8.2           RELEASE BY ICONIX.  EFFECTIVE AS OF THE CLOSING DATE, ICONIX, FOR
ITSELF AND FOR EACH OF ITS RESPECTIVE PAST AND PRESENT AGENTS, OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, SHAREHOLDERS, PARENTS, SUBSIDIARIES, AND ALL OF
ITS AFFILIATED LEGAL OR BUSINESS ENTITIES, INSURERS, SUCCESSORS AND ASSIGNS,
BOTH INDIVIDUALLY AND IN THEIR REPRESENTATIVE CAPACITY (JOINTLY AND SEVERALLY
THE “ICONIX RELEASING PARTIES”) HEREBY JOINTLY AND SEVERALLY, RELEASE AND
DISCHARGE CHEROKEE AND EACH OF ITS AFFILIATES, PARENTS, SUBSIDIARIES, OFFICERS,
DIRECTORS, STOCKHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER
ADVISORS, AND THE HEIRS, EXECUTORS AND ADMINISTRATORS, IF APPLICABLE, AND THE
PREDECESSORS, SUCCESSORS OR ASSIGNS OF EACH OF THE FOREGOING (COLLECTIVELY THE
“ICONIX RELEASED PARTIES”) FROM ALL CLAIMS, IN LAW OR EQUITY, WHICH AGAINST ANY
OR ALL OF THE ICONIX RELEASED PARTIES, ANY OR ALL OF THE ICONIX RELEASING
PARTIES EVER HAD, NOW HAVE OR HEREAFTER CAN, SHALL OR MAY HAVE, FOR, UPON, OR BY
REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER FROM THE BEGINNING OF THE WORLD
TO THE TERMINATION DATE ARISING OUT OF OR RELATING TO THE FINDERS AGREEMENT OR
ITS TERMINATION.


 


8.3           EXCEPTIONS, INDEMNIFICATION.  NOTWITHSTANDING ANYTHING CONTAINED
IN THIS SECTION 8 TO THE CONTRARY, THIS SECTION 8 SHALL NOT APPLY TO ANY CLAIMS
ARISING OUT OF BREACH OF THE OBLIGATIONS CONTAINED IN THIS AGREEMENT.  EACH OF
ICONIX AND CHEROKEE HEREBY AGREE TO INDEMNIFY AND HOLD THE OTHER HARMLESS FROM
ANY AND ALL LOSES, LIABILITIES, EXPENSES AND COSTS (INCLUDING REASONABLE
ATTORNEYS’ FEES) ARISING OUT OF, RESULTING FROM, OR RELATING TO (A) ANY BREACH
OF ANY REPRESENTATION OR WARRANTY MADE HEREIN BY SUCH PARTY OR (B) ANY BREACH OF
ANY COVENANT OR AGREEMENT MADE BY ANY PARTY HEREIN.


 


9.             MISCELLANEOUS.


 


9.1           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR
MADE AS OF THE DATE DELIVERED OR MAILED IF DELIVERED PERSONALLY OR MAILED BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
PARTIES AT THEIR RESPECTIVE ADDRESSES SET FORTH BELOW:


 


3

--------------------------------------------------------------------------------



 

If to Iconix or MAC:

 

 

With a copy to:

 

 

Iconix Brand Group, Inc.

Blank Rome LLP

1450 Broadway, 4th Floor

405 Lexington Avenue

New York, New York 10018

New York, New York 10174

Attn: Neil Cole, CEO

Attn: Robert J. Mittman, Esq.

Fax: (212) 391-0127

Fax: (212) 885-5001

 

If to Cherokee:

 

With a copy to:

 

Cherokee, Inc.

Morrison & Foerster LLP

6835 Valjean Avenue

12531 High Bluff Drive, Suite 100

Van Nuys, CA 91406

San Diego, CA 92130

Attn: Robert Margolis, Chairman & CEO

Attn: Scott M. Stanton

Fax: (818) 908-9191

Fax: (858) 523-5941

 


9.2           PRESS RELEASE.  IMMEDIATELY FOLLOWING THE EXECUTION AND DELIVERY
OF THIS AGREEMENT, CHEROKEE AND ICONIX SHALL EACH ISSUE A PRESS RELEASE
ANNOUNCING THE EXECUTION OF THIS AGREEMENT, WHICH PRESS RELEASES SHALL BE
SUBJECT TO THE PRIOR REVIEW AND APPROVAL OF THE OTHER PARTY.  NONE OF THE
PARTIES HERETO WILL MAKE ANY PUBLIC STATEMENTS (INCLUDING IN ANY FILING WITH THE
SEC OR ANY OTHER REGULATORY OR GOVERNMENTAL AGENCY, INCLUDING ANY STOCK
EXCHANGE) THAT ARE INCONSISTENT WITH, OR OTHERWISE CONTRARY TO, THE STATEMENTS
IN THE PRESS RELEASES ISSUED PURSUANT TO THIS SECTION 9.2.


 


9.3           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF THE PARTIES, ORAL AND WRITTEN, WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


9.4           CHOICE OF LAW/GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PROVISIONS.


 


9.5           FURTHER ASSURANCES.  THE PARTIES HERETO AGREE TO, AT THEIR OWN
EXPENSE, EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS OF CONVEYANCE, TRANSFER OR
TERMINATION AND TAKE SUCH OTHER ACTIONS AS ANY OTHER PARTY MAY REASONABLY
REQUEST, INCLUDING OBTAINING THE SIGNATURES OF PARTIES NOT PARTY TO THIS
AGREEMENT,  IN ORDER TO MORE EFFECTIVE CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


9.6           AMENDMENT.  THIS AGREEMENT MAY ONLY BE MODIFIED BY A WRITTEN
INSTRUMENT, WHICH IS EXECUTED BY EACH OF THE PARTIES HERETO.


 


9.7           SEVERABILITY.  THIS AGREEMENT SHALL BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER TERM OR CONDITION
HEREOF SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR OF
ANY OTHER TERM OR PROVISION HEREOF.  FURTHERMORE, IN LIEU OF ANY SUCH INVALID OR
UNENFORCEABLE TERM OR PROVISION, THE PARTIES HERETO AGREE THAT THERE SHALL BE
ADDED AS A PART OF THIS AGREEMENT A PROVISION AS SIMILAR IN TERMS TO SUCH
INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND BE VALID AND
ENFORCEABLE.


 


9.8           HEADINGS.  THE HEADINGS CONTAINED HEREIN ARE FOR THE SOLE PURPOSE
OF CONVENIENCE OF REFERENCE, AND SHALL NOT IN ANY WAY LIMIT OR AFFECT THE
MEANING OR INTERPRETATION OF ANY OF THE TERMS OF THIS AGREEMENT.


 


9.9           BINDING EFFECT; BENEFIT.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


9.10         COUNTERPARTS AND FACSIMILE.  THIS AGREEMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.  FOR PURPOSES OF
THIS AGREEMENT SIGNATURES RECEIVED BY FACSIMILE SHALL HAVE THE SAME FORCE AND
EFFECT AS ORIGINAL SIGNATURES.


 


4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

 

 

ICONIX BRAND GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Neil Cole

 

 

 

Name:

Neil Cole

 

 

Title:

Chairman of the Board, Chief Executive

 

 

Officer and Treasurer

 

 

 

 

 

MOSS ACQUISITION CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Neil Cole

 

 

 

Name:

Neil Cole

 

 

Title:

President

 

 

 

 

 

 

 

CHEROKEE INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Margolis

 

 

 

Name:

Robert Margolis

 

 

Title:

Chairman of the Board and Chief

 

 

Executive Officer

 

5

--------------------------------------------------------------------------------